DETAILED ACTION
Election of Species
This application is directed to the following patentably distinct species:
Group A, claims 1-7 and 10-12 are drawn to a device comprising a probe and rotation information measuring means.
Group B, claims 8, 9, and 13-24 are drawn to an endoscope system comprising rotation information measuring means.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature between groups A and B is that the devices include rotation information measuring means. However, groups A and B lack unity of invention amongst them because the devices in group B require an endoscope instead of a probe. For instance the devices in group B requires an endoscope with optical and/or image acquisition means and a suitable endoscope controller while the devices in group A do not. Thus, in each case, the device must be configured in a different manner to drive the required endoscope.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Time for Reply
Applicant is reminded that 2-month (not less than 60 days) shortened statutory period will be set for reply when a written requirement is made without an action on the merits. This period may be extended under the provisions of 37 CFR 1.136(a). Such action will not be an "action on the merits" for purposes of the second action final program. M.P.E.P. § 809.02(a).

Telephonic Election
Due to the complexity of the restriction, no telephone call was made to the attorney or agent of record (see MPEP § 812.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795